*242TRANSFER ORDER
JOHN MINOR WISDOM, Chairman.
It appearing that all parties to the actions listed on the attached Schedule A agree on the desirability of transferring those actions pending in districts other than the District of Oregon to that district for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407, and the Panel having found upon consideration of the papers submitted that these actions involve common questions of fact and that transfer to the District of Oregon will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation,
IT IS ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending in districts other than the District of Oregon be, and the same hereby are, transferred to that district and, with the consent of that court, assigned to the Honorable Robert C. Belloni for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.
SCHEDULE A
District of Arizona
Ray Marshall, Secretary of Civil Action Labor, U.S. Department of No. 77-184-TUC-WCF Labor v. Herbert W. Timms and Robert Borgert d/b/a Petrol Stops Northwest
District of Oregon
Ray Marshall, Secretary of Civil Action Labor, U.S. Department of No. 77-0492 Labor v. Petrol Stops Northwest
Central District of California
Ray Marshall, Secretary of Civil Action Labor, U.S. Department of No. CV77-2541-IH Labor v. Petrol Stops Northwest
Eastern District of California
Ray Marshall, Secretary of Civil Action Labor, U.S. Department of No. Civ. S-77-356-PCW Labor v. Petrol Stops Northwest
Western .District of Washington
Ray Marshall, Secretary of Civil Action Labor, U.S. Department of No. C77-507M Labor v. Petrol Stops Northwest